Citation Nr: 1311736	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  06-16 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic right foot disability, claimed as residuals of a right foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The Veteran served on active duty from May 1973 to February 1976.      

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's application to reopen his previously denied claim of entitlement to service connection for a chronic right foot disability (claimed as residuals of a right foot injury) for failure to submit new and material evidence.  

The Veteran appealed the February 2005 rating decision to the Board, who determined in a September 2009 appellate decision that evidence that was new and material to the right foot injury claim had been duly presented.  The Board reopened the claim for a de novo review on the merits and remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for evidentiary and procedural development.  

During the course of the appeal, the Board remanded the matter once again to the RO/AMC for further evidentiary development in September 2011.  Thereafter, the RO denied the claim in a February 2012 rating decision/supplemental statement of the case.  The case was returned to the Board in February 2012 and the Veteran continued his appeal.  

In November 2012, the Board submitted a request for a VA medical expert's opinion to address the likelihood that the Veteran's current right foot disabilities were residuals of a traumatic injury in service.  In December 2012, a VA medical expert responded with the requested opinion.  The undersigned Acting Veterans Law Judge determined that the medical expert's opinion adequately addressed the questions raised by the Board and referred the opinion to the Veteran and his representative for their consideration.  In February 2013, the Veteran's representative responded with correspondence acknowledging receipt and review of a copy of the medical expert's opinion and stating that it had no further arguments to submit.


FINDINGS OF FACT

1.  The objective medical evidence demonstrates that the clinical notations of metatarsalgia of the right foot, treated in active duty in October 1975, and a painful corn of the right foot, treated in active duty in November 1975, represented medical conditions that were acute and transitory and resolved during active duty without chronic residual pathology. 

2.  The Veteran's metatarsalgia of the right foot, treated in active duty in October 1975, and his painful corn of the right foot, treated in active duty in November 1975, did not result in any subsequent chronic orthopedic, neurologic, or dermatological disability involving his right foot. 

3.  The Veteran's current diagnoses as they pertain to his right foot include pes planus, diabetic ulcers, metatarsalgia, plantar corns, Charcot arthropathy, degenerative joint disease (DJD), lesser toe deformities, and lytic lesions, which have been objectively determined to be sequelae of his nonservice-connected Type II diabetes mellitus. 


CONCLUSION OF LAW

A chronic right foot disability was not incurred in active duty and DJD of the right foot is not presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duties to notify and to assist

The Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, and a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the issue on appeal, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The Veteran's successful application to reopen his claim of entitlement to service connection for residuals of a right foot injury was filed in November 2005.  A VCAA notice letter addressing the applicability of the VCAA to this claim and of VA's obligations to the appellant in developing the claim was dispatched later in May 2006, which fully satisfied the above-described mandates.  Although under Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) and Pelegrini v. Principi, 18 Vet. App. 112 (2004), there exists a timing of notice defect as the May 2006 letter did not precede the initial adjudication of the claim in the February 2005 RO rating decision now on appeal, this defect is "cured" by subsequent readjudications by the agency of original jurisdiction of the claim for service connection for right foot injury residuals, most recently in the February 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

VA also has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the claimant in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the claimant of its duty to assist in obtaining records and supportive evidence.  In its development remands of September 2009 and September 2011, the Board instructed the RO/AMC to attempt to obtain any outstanding medical records relating to the Veteran's treatment for right foot complaints, and to provide him with VA medical examinations of his right foot for purposes of obtaining a medical nexus opinion.  In this regard, the Board observes that the claimant's service treatment records and relevant VA medical records for the period from 1980 to 2012 have been obtained and associated with the claims file, or are otherwise accessible for review by VA decisionmakers on the Virtual VA electronic records database.  

VA provided the Veteran with VA examinations in January 2010 and January 2012, from which diagnostic nexus opinions addressing the right foot injury claim at issue were obtained.  To rectify some deficiencies in these opinions and otherwise provide greater clarity to a factually complex case, the Board referred the Veteran's claims file to a VA medical expert in November 2012, requesting an opinion, based on the expert's review of the entirety of the record, reconciling any conflicting evidence and clarifying any ambiguities raised by the clinical record.  The requested opinion was obtained in December 2012 by a VA medical expert who reviewed the Veteran's entire claims file.  The Board notes that the medical expert's nexus opinion addressing the relationship between the Veteran's military service and the claimed right foot disabilities at issue is predicated on an objective rationale based on his full review of the Veteran's pertinent clinical history.  Furthermore, absent a challenge to the expertise of the medical expert, which the appellant has not presented, the Board may assume his competence.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (finding that where a veteran does not challenge a VA medical expert's competence or qualifications, VA need not affirmatively establish that expert's competency).  Thus, the Board finds no defect in the aforementioned examinations of record due to the rehabilitative effect of the VA medical expert's opinion, which has incorporated and reconciled all of the prior examination and treatment reports of record; the December 2012 nexus opinion presented by the VA medical expert obtained therefrom is deemed to be adequate for purposes of adjudicating the VA compensation claim decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In view of the evidentiary development undertaken, the Board concludes that the RO/AMC has substantially complied with the Board's prior remand instructions and that an additional remand for corrective action is unnecessary.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the claimant in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The claimant has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection laws and regulations

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2012).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any documentation of treatment for complaints of right foot pain or other symptoms during active duty will permit service connection for a chronic right foot disability, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).   The provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a).  Walker v. Shinseki, 708 F.3d 1313 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases, such as arthritis (to include degenerative joint disease), manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for arthritis may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).

Entitlement to service connection for residuals of a right foot injury

Firstly, by way of clarification, the Board identifies the claim at issue as pertaining only to service connection for residuals of a right foot injury.  The Veteran is presently service connected for residuals of a stress fracture of the second metatarsal of the left foot, for which the award of service connection has been in continuous effect since July 1977 and remains so as a protected award (see 38 C.F.R. § 3.951(b) (2012)), notwithstanding that by 2007, his service-connected left foot was completely amputated due to a necrotizing diabetic ulcer from neuropathy related to nonservice-connected Type II diabetes mellitus.  The Board further notes that there is no claim for VA compensation for diabetes mellitus implied in the current claim for residuals of a right foot injury.  As will be presented in the analysis below, there are no objective medical opinions relating the Veteran's diabetes to military service.  Furthermore, the presumptions of service connection for Type II diabetes mellitus as due to presumed herbicide exposure during service in the Republic of Vietnam, as provided in 38 C.F.R. §§ 3.307 and 3.309 (2012), are not for application in this case as the Veteran's military records show that notwithstanding his status as a Vietnam War Era veteran, his active service did not include deployment to, or visitation in the Republic of Vietnam.  

As relevant, the Veteran's service medical records show that in 1975, he was treated on two occasions for complaints of right foot pain related to metatarsalgia (called a "stone bruise" in the treatment notes) and a plantar corn.  The corn was treated without using surgery.  The Board notes at this juncture that a treatment report referring to the left foot toe fracture at one point incorrectly identified the fractured toe as being on the right foot, but the record clearly establishes that the only foot affected by a fracture injury in service was the Veteran's left foot.

The Veteran was discharged from active duty in February 1976.  The earliest post-service medical records associated with the claims file are dated in May 1980.  Post-service VA examination and treatment reports of record, dated from May 1980 to January 2012, as they relate to the Veteran's right foot, show that in May 1980, he was diagnosed with metatarsalgia of his right foot but with normal right foot on X-ray examination.  Thereafter, VA medical treatment records dated from 2004 to 2012 show pertinent diagnoses of mild pes planus and a transfer lesion with plantar callosity over the fourth metatarsal of the right foot, Charcot arthropathy, diabetic ulcers, DJD, third metatarsal corn, second and third hammer toes, and second metatarsal lytic lesion.  Nexus opinions addressing the relationship between the Veteran's military service and the current orthopedic, neurologic, and dermatological diagnoses pertinent to his right foot broadly indicate that these did not have their onset in service or were otherwise causatively or etiologically related to his in-service treatment for metatarsalgia.  However, because of ambiguities and other deficiencies associated with the discussion and rationale presented in these nexus opinions, the Board referred the Veteran's claims file to a VA medical expert in November 2012 for further clarification. 

In response to the Board's request for a definitive nexus opinion addressing the claim at issue, a VA medical expert's opinion was obtained in December 2012.  This opinion incorporates all the relevant clinical findings of record and represents the consolidation and synthesis of the entirety of the medical evidence, reconciling all conflicting evidence and resolving all ambiguities; as such, detailed discussion of the preceding individual examination reports and medical records associated with the Veteran's treatment for right foot symptoms in service and afterwards is unnecessary.  The December 2012 opinion states, in summary, that the Veteran's service medical records reflect treatment once in October 1975 for right foot pain following a non-fracture injury, diagnosed as metatarsalgia of the right foot, and treatment once in November 1975 for a painful right foot lesion due to a painful corn, which was treated non-surgically.  Since separating from service in February 1976, he was treated for diagnoses of metatarsalgia, plantar callosity/corn, pes planus, diabetic ulcers (with history of surgical treatment for these ulcers), Charcot arthropathy, DJD, lesser toe deformities, lytic (bone) lesions, and a plantar flexed metatarsal.  The VA medical expert then presented the following opinion, which states in pertinent part:

The condition[] suffered by the [Veteran] during service - namely. . . metatarsalgia [of the] right foot - [is a] condition[] that [is] expected to be self-limiting.  It is as likely as not, that he has some underlying anatomic variant (e.g. plantar flexed metatarsals, atrophic fat pads, brachymetatarsia, etc) that, when combined with the shoe wear and activity required by his service, could lead to overload of his forefoot and metatarsalgia.  If this were the case, however, then these symptoms would be expected to resolve after separation from service.

I believe it is less likely than not that these conditions suffered by the [Veteran] in the service have any causal connection to the other subsequent foot conditions he has suffered, specifically pes planus, diabetic ulcers, Charcot arthropathy, degenerative joint disease, lesser toe deformities or lytic lesions.  It is very likely, on the other hand, that the primary cause of these conditions is the [Veteran's] diabetes, which is clearly not causally related to his service.  Charcot arthropathy, recurrent ulceration, hind foot deformity such as pes planus, lesser toe deformities, and degenerative joint disease are all common sequelae of diabetic neuropathy.  None are expected or common sequelae of metatarsalgia.

It is, in summary, my medical expert opinion, that the. . . episode[] of [right foot] metatarsalgia in. . . 1975. . . [is] self-limiting and would be less likely than not to result in any ongoing symptoms or conditions.  The subsequent foot conditions suffered by the [Veteran] are more likely than not a direct consequence of his diabetes and subsequent neuropathy, which is, in itself, not service related.  Therefore, although these conditions, listed above in full, are serious and life altering, it is less likely than not that they are service related.

The Board has considered the totality of the evidence and finds that the weight of the objective clinical evidence is against the Veteran's claim for service connection for a chronic disability associated with residuals of a right foot injury.  As previously noted, his service medical records show treatment on one occasion only for right foot metatarsalgia in October 1975, and treatment for only a single episode of a painful right corn in November 1975, which was addressed using non-surgical means.  Following his discharge from the armed forces in February 1976, the available post-service medical records do not show documented indications of treatment for any medical issues involving his right foot until May 1980, over four years after separating from service, in which he was diagnosed with right foot pain due to metatarsalgia, with X-rays revealing normal findings of his right foot.  Notwithstanding that the same diagnosis of right foot metatarsalgia presented in service in October 1975 was noted over four years later during VA examination in May 1980, the December 2012 VA medical expert's opinion has considered this evidence in addition to the notation in service of the right foot corn in November 1975 and has unequivocally determined that the in-service right foot diagnoses are unrelated to any subsequent post-service right foot diagnoses.  The VA medical expert's opinion states, in essence, that the right foot metatarsalgia and painful corn in service were acute and transitory conditions that fully resolved without any chronic disabling residual pathology and that the Veteran's post-service orthopedic, neurologic, and dermatological diagnoses pertinent to his right foot are all more likely than not etiologically related to his nonservice-connected Type II diabetes mellitus.  As previously stated, the Board accords great probative value to the VA medical expert's opinion due to his established medical competence, knowledge, and diagnostic skill, and because his opinion is predicated upon his review of the entirety of the record and is therefore the definitive medical opinion regarding the matter at issue in the present case.  Therefore, the Board concludes that the weight of clinical evidence is against the Veteran's claim for VA compensation for disabling residuals of a right foot injury.

Having determined that the Veteran's current orthopedic, neurologic, and dermatological diagnoses pertinent to his right foot did not have their onset during active duty and are otherwise unrelated to his period of military service, to the extent that the appellant asserts on his own authority, based on his own personal knowledge of the particulars of his individual case, that his right foot diagnoses are related, in whole or in part, to his service, the Board notes that the Veteran is not shown in the record to be a professional clinician or otherwise vested with medical training in diagnostics.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of internal medicine, orthopedics, neurology, dermatology, and endocrinology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (Lay persons are not competent to diagnose orthopedic, neurologic, dermatological, and endocrine diseases as these are manifested by signs requiring expertise in radiographic analysis and topical analysis, or through laboratory test results requiring expertise in body chemistry analysis to diagnose).  The Veteran's statements in this regard are thus entitled to little probative weight when compared with the opinions of the VA medical expert, noted above.  Moreover, even though one of the currently diagnosed right foot disorder (DJD) is a chronic disorder for which service connection by way of continuity of symptoms/chronicity may be considered, this is not the type of disorder that the Veteran is competent to link based on his own statements and the medical expert has taken these statements into account and rejected them as a basis, on their own, to link any current right foot disorder and the injuries the Veteran's sustained during service.  

The Board has reviewed the objective medical evidence and finds that it does not establish a link between the Veteran's current orthopedic, neurologic, and dermatological diagnoses pertinent to his right foot and his period of military service.  The December 2012 VA medical expert's opinion presents a nexus opinion predicated on his review of the Veteran's clinical history and states, in essence, that there is no relationship between the Veteran's present right foot diagnoses and his period of active duty.  The Board furthermore finds that there is no clinical or expert medical evidence demonstrating that degenerative joint disease of the Veteran's right foot had its onset to a compensable degree within one year of his discharge from active service in February 1976.

In view of the foregoing discussion, the Board concludes that an award of VA compensation is not warranted for the Veteran's current right foot diagnoses.  His claim of entitlement to service connection for a chronic right foot disability, claimed as residuals of a right foot injury, must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Service connection for a chronic right foot disability, claimed as residuals of a right foot injury, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


